Citation Nr: 1000740	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  08-02 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia , Pennsylvania
 
 
THE ISSUES
 
1.  Entitlement to service connection for bilateral hearing 
loss.
 
2.  Entitlement to service connection for tinnitus.
 
 
REPRESENTATION
 
Appellant represented by:  New Jersey Department of Military 
and Veterans' Affairs
 
 
ATTORNEY FOR THE BOARD
 
J. Henriquez, Counsel
 
 
 
 
INTRODUCTION
 
The Veteran had active service from November 1968 to February 
1973.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia , Pennsylvania .
 
The record reflects that the Veteran was scheduled for a 
Travel Board hearing before a Veterans Law Judge in November 
2009, but that he failed to report for the hearing.
 
 
FINDINGS OF FACT
 
1.  The competent evidence fails to demonstrate a hearing 
loss in either ear for VA compensation purposes, and there is 
no competent evidence linking such a loss to service. 
 
2.  Tinnitus was not demonstrated in-service, and there is no 
competent evidence linking a current diagnosis of tinnitus to 
service.
 
 
CONCLUSIONS OF LAW
 
1.  A hearing loss was not incurred or aggravated in service, 
and a sensorineural hearing loss may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).
 
2.  Tinnitus was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1101, 1110, 5107; 38 C.F.R. § 3.303.
 
 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in January 2007 correspondence and in a 
January 2008 statement of the case of the information and 
evidence needed to substantiate and complete the claims, to 
include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain.  The RO did not provide the Veteran notice of how 
disability ratings and effective dates are determined, but 
that omission was not prejudical because the preponderance of 
the evidence is against the claims. 
 
VA fulfilled its duty to assist the appellant in obtaining 
identified and available evidence needed to substantiate the 
claim.  The Veteran was scheduled for a VA audiology 
examination in July 2009, and he failed to report.  In a June 
2009 letter, the Veteran was notified by mail of his upcoming 
appointment, and he does not claim that he did not receive 
notification.  He has provided no reason for his failure to 
report.  When a Veteran fails without good cause to report 
for a VA examination requested by VA in conjunction with a 
claim, VA is not obliged to attempt to provide another..  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant or death of an 
immediate family member.  38 C.F.R. § 3.655(a) (2009).  VA 
has substantially complied with the notice and assistance 
requirements; and the Veteran is not prejudiced by a decision 
on the claims at this time.  
 
Analysis
 
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.   Service connection may also be warranted for a 
sensorineural hearing loss if the disorder was manifested to 
a compensable degree within one year following discharge from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a).  Finally, service connection may 
also be warranted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).
 
"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).
 
As noted above, the Veteran failed to report for a July 2009 
VA audiology examination in conjunction with his claims for 
service connection for bilateral hearing loss and tinnitus.  
When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655.
 
The Veteran's Form DD-214 verifies his service in combat.  
 
The Veteran contends that he was subjected to excessive noise 
while working in a ship's boiler room for two years and that 
he was involved in an incident in which a boiler blew up and 
he nearly lost his ear.  He indicated that ever since the 
incident, he has experienced constant ringing in his ears.  
 
The Veteran's service treatment records are negative for any 
complaints, treatment, or diagnosis of bilateral hearing loss 
or tinnitus.  In November 1970, the Veteran did sustain first 
and second degree burns to his face, neck, hands and arms due 
to a boiler room accident.  He also sustained several mild 
bodily contusions.  The remainder of the physical and 
neurological examination was within normal limits.  At 
discharge from the hospital the burn wounds were opined to 
have healed nicely without complications and he was 
discharged to full duty.  Upon separation in February 1973, 
the Veteran's hearing was recorded as 15/15 per whispered 
voice test, and tinnitus was not diagnosed or reported. 
 
A March 2006 decision by the Social Security Administration 
(SSA) found the Veteran disabled since June 2005 due to a 
primary diagnosis of back disorder and a secondary diagnosis 
of cerebral aneurysm.
 
In a November 2007 VA outpatient treatment record, the 
Veteran complained of constant tinnitus for over 30 years and 
that following a boiler explosion, he had difficulty hearing 
in the left ear.  He indicated that he did not wear ear 
protection.  He also reported 13 years of post-service noise 
exposure of mowing but stated that he did use ear plugs.  He 
was diagnosed as having mild high frequency sensorineural 
hearing loss at 4000 in the right ear and mild to moderate 
high frequency sensorineural hearing loss around 2000 the 
left ear.  Speech discrimination scores of 96 percent were 
recorded for each ear.   
 
Hearing Loss
 
Relative to the claim of entitlement to service connection 
for a hearing loss, for purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 
decibels (db) or greater; or when the auditory thresholds for 
at least three of these frequencies are 26 db or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  See 38 C.F.R. § 3.385.  The 
regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 decibels, and higher threshold levels indicate some 
degree of hearing loss).
 
Although a November 2007 VA treatment report provides a 
diagnosis of bilateral hearing loss, this diagnosis does not 
conform to 38 C.F.R. § 3.385.  The Board notes that clinical 
demonstration of a current chronic disability is prerequisite 
for service connection and there can be no valid claim for 
service connection in the absence of proof of a present 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). The Veteran failed to report for a VA audiometric 
examination in July 2009 which could have provided 
information relevant to his appeal in this regard.  As there 
is no proof of a current bilateral hearing loss disability 
for VA compensation purposes in either ear, and as there is 
no competent evidence linking a current hearing loss to 
service, service connection is not warranted.  
 
Tinnitus
 
There is competent evidence that the Veteran currently has 
tinnitus.  The record also shows that the Veteran was exposed 
to excessive noise while in service.  
 
The record does not, however, reflect that the Veteran 
complained of tinnitus until his application for VA benefits 
was received in November 2006.  In this regard, the evidence 
of a prolonged period without medical complaint, and the 
amount of time that elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, at best, several 
decades elapsed between the Veteran's discharge from active 
service and his first pertinent medical complaint.  The 
November 2007 VA treatment report documents the Veteran's 
complaints of tinnitus, however, there is no competent 
medical evidence of record suggesting that his tinnitus is 
related to service. 
 
Although the Veteran asserts that his tinnitus is related to 
service, his statements are not supported by objective 
competent evidence of record.  Further, the Veteran has not 
been shown to possess the requisite education or training to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu, 2 Vet. App. at 494-
95.  Although the evidence is sufficient to establish that 
the Veteran sustained acoustic trauma in service, there is no 
competent evidence of record relating the Veteran's tinnitus 
to service.  As discussed, the Veteran failed to report to a 
VA audiological examination in July 2009. As such, evidence 
that could have been material to the Veteran's tinnitus claim 
was not obtained.  Hence, the probative value of his lay 
opinion is outweighed by the complete absence of any 
pertinent complaint for decades post service and the absence 
of any medical evidence linking a current disorder to 
service.  Accordingly, the Veteran's claim for tinnitus is 
denied.  
 
The Board has considered the doctrine of reasonable doubt, 
but as the preponderance of the evidence is against the 
claims, the doctrine is not for application.   38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2009).. 
 
 
ORDER
 
Entitlement to service connection for bilateral hearing loss 
is denied.
 
Entitlement to service connection for tinnitus is denied.
 

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


